Title: From Alexander Hamilton to Major General William Alexander, Lord Stirling, [24 July 1780]
From: Hamilton, Alexander
To: Alexander, William


[Preakness, New Jersey, July 24, 1780]
My Lord.
By His Excellys. command I am to request you will be pleased to put General Hands brigade under marching orders to move by break of day tomorrow morning. He will see General Greene and take orders from him. An impress of waggons is the object. I have the honor to be with the truest attacht. Yr Lordships Most Obedt. serv.
Alex Hamilton   Aide De Camp
Hd. Qrs.July 24th. 80
 